DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 05/11/2021. 
Claims 30-41 are pending in this application, with claims 30,33,36 and 39 being independent. 
Claims 1-29 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-31,33-34,36-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over CAO et al. (US 2021/0274511 Al, hereinafter referred to as “Cao”) in view of BALDEMAIR et al. (US 2021/0307020 Al, hereinafter referred to as “Baldemair”).
	
Regarding claims 30,33,36 and 39, Cao discloses a method and apparatuses (Cao Fig.6 Ref:105-a,105-b Para[0104] The base stations (i.e. apparatuses)) of wireless communication, comprising: transmitting and receiving, by a first communication node (Cao Fig.6 Ref:105-b Para[0104] The base station (i.e. first communication node)), a first reference signal indicative of presence of remote interference between the first communication node (Cao Fig.6 Ref:665 Para[0020,0120] The base station 105-b sends a remote interference signal (i.e. first reference signal) for detected interference) and a second communication node (Cao Fig.6 Ref:105-a Para[0104] The base station (i.e. second communication node)), wherein the first reference signal is transmitted in preconfigured time periods (Cao Fig.3 Ref:302,320 Para[0082] The victim base station sends the first reference signal using frequency and time resources reserved (i.e. preconfigured time period)), wherein the first reference signal is transmitted at multiple occasions in each of the preconfigured time periods (Cao Fig.3 Ref:302,320 Para[0082] The multiple symbol periods (i.e. occasions) are reserved for reference signal transmission), wherein each occasion of the multiple occasions corresponds to a periodicity (Cao Fig.3 Ref:302,320 Para[0082] Each symbol (i.e. occasion)) of transition between uplink and downlink communications of the first communication node (Cao Fig.6 Ref:302,320 Para[0082] The guard period (i.e. transition period) is used for reserving resource (i.e. symbol) for sending the reference signal).
Cao does not explicitly disclose wherein transmissions of the first reference signal in the multiple occasions carry an ID information that is a same ID information in each of the multiple occasions, and communicating the ID information associated with the first communication node using the first reference signal.
However, Baldemair from the same field of invention discloses wherein transmissions of the first reference signal in the multiple occasions carry an ID information that is a same ID information in each of the multiple occasions (Baldemair Para[0009,0053] The interference indication is carried by reference signal which is repeated and contains the cell ID), and communicating the ID information associated with the first communication node using the first reference signal (Baldemair Para[0009,0051] The network node (i.e. first communication node) transmits the reference signal which contains the cell ID).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao to have the feature of “wherein transmissions of the first reference signal in the multiple occasions carry an ID information that is a same ID information in each of the multiple occasions, and communicating the ID information associated with the first communication node using the first reference signal” as taught by Baldemair. The suggestion/motivation would have been for improved handling of BS-to-BS interference (Baldemair Para[0004]).

Specifically for claims 36 and 39, Cao discloses an apparatus for transmitting and receiving signals that includes a processor (Cao Fig.11 Para[0183] The base station contains a processor and a memory).

Regarding claims 31,34,37 and 40, Cao in view of Baldemair discloses the method and the apparatuses as explained above for Claim 30. Baldemair further discloses wherein the ID information associated with the first communication node is an identifier of a set to which the first communication node belongs (Baldemair Para[0049,0051] The unique total cell ID or group ID (i.e. set ID) is included in the PSS (i.e. reference signal)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao to have the feature of “wherein the ID information associated with the first communication node is an identifier of a set to which the first communication node belongs” as taught by Baldemair. The suggestion/motivation would have been for improved handling of BS-to-BS interference (Baldemair Para[0004]).






Claims 32,35,38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Baldemair and in further view of LY et al. (US 2021/0321268 Al, hereinafter referred to as “Ly”).

Regarding claims 32,35,38 and 41, Cao in view of Baldemair discloses the method and the apparatuses as explained above for Claim 30. Cao in view of Baldemair does not explicitly disclose wherein the first reference signal is a remote interference management reference signal (RIM-RS).
However, Ly from a similar field of invention discloses wherein the first reference signal is a remote interference management reference signal (RIM-RS) (Ly Fig.8 Para[0071] The aggressor BS (i.e. first communication node) sends RIM-RS (i.e. first reference signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Cao and Baldemair to have the feature of “wherein the first reference signal is a remote interference management reference signal (RIM-RS)” as taught by Ly. The suggestion/motivation would have been for remote interference mitigation between base stations using reference signals (Ly Para[0001]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2021/0352509 to Sundberg (Fig.2 and associated paragraphs).
2.	U.S. Patent Application Publication No. 2010/0120367 to Nanda (Fig.12 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2021/0352554 to Barac (Fig.5 and associated paragraphs).
4.	U.S. Patent Application Publication No. 2021/0400676 to Faxer (Fig.6 and associated paragraphs).
5.	U.S. Patent Application Publication No. 2019/0207798 to Wang (Fig.2 and associated paragraphs).
6.	U.S. Patent Application Publication No. 2014/0056190 to Qian (Fig.12 and associated paragraphs).
7.	U.S. Patent Application Publication No. 2021/0368510 to Xia (Fig.3 and associated paragraphs).
8.	U.S. Patent Application Publication No. 2020/0374874 to Ke (Fig.1 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415